Name of Employee: __________________________ No. of Shares: ________________
Exercise Price: _____________


VALLEY NATIONAL BANCORP
NONQUALIFIED STOCK OPTION AGREEMENT

VALLEY NATIONAL BANCORP, a New Jersey corporation (the “Company”), this _____
day of ________, 1999, (the “Option Date”) hereby grants to ___________________
(the “Employee”), an employee of the Company or a subsidiary thereof, pursuant
to the Company’s Long Term Stock Incentive Plan (the “Plan”), an option to
purchase shares of the Common Stock, no par value, of the Company (“Common
Stock”) in the amount and on the terms and conditions hereinafter set forth.

1.        Incorporation by Reference of Plan. The provisions of the Plan, a copy
of which is being furnished herewith to the Employee, are incorporated by
reference herein and shall govern as to all matters not expressly provided for
in this Agreement. Terms not defined herein have the meanings set forth in the
Plan. In the event of any conflict between the terms of this agreement and the
Plan, the terms of the Plan shall govern.

2.         Grant of Option. The Company hereby grants to the Employee the option
(the “Option”) to purchase all or any part of an aggregate of _____ shares of
Common Stock (“Shares”) on the terms and conditions herein set forth. The Option
is a “Nonqualified” Option and is not intended to be an incentive option within
the meaning of Section 422 of the Code.

3.         Purchase Price. The purchase price of the shares of Common Stock
subject to the Option shall be $________ per share subject to adjustment as
provided in Section 10 below.

4.         Terms of Option. (a)  Vesting. This Option shall not be exercisable
until the dates shown below:


Percentage
of Shares Which
May be Exercised
Hereunder           First Date On Which Such
Award May be Exercised Last Date On Which Such
Award May be Exercised 20 % 1 yr after Award Date   10 yrs after Award Date   20
% 2 yrs after Award Date  10 yrs after Award Date  20 % 3 yrs after Award Date 
10 yrs after Award Date  20 % 4 yrs after Award Date  10 yrs after Award Date 
20 % 5 yrs after Award Date  10 yrs after Award Date  100 %    


                 Notwithstanding the foregoing vesting schedule, upon the death,
Disability (as such term is defined in the Plan) or Retirement of the Employee,
all options shall become immediately exercisable (as such term is defined in the
Plan). “Retirement” means the retirement from active employment by the Company
of the Employee but only if the Employee meets all of the following
requirements: (i) he has a minimum combined total of years of service and age
equal to eighty (80), (ii) he is age sixty-two (62) or older, and (iii) he
provides six (6) months prior written notice to the Company of the retirement.
An Employee who retires but fails to meet such conditions shall not be deemed to
be within the definition of “Retirement” for any purpose under the Plan and this
Agreement.

--------------------------------------------------------------------------------

        (b)         Final Termination. Notwithstanding anything to the contrary
set forth in Section 6(b), the Option shall no longer be exercisable 10 years
and one day from the date hereof or such shorter as is prescribed in the Plan or
in this Agreement.

5.         Restrictions. This Option is subject to all the terms and conditions
set forth in the Plan including, but not limited to, the following:


    (a)         This Option is not transferable, as provided in Section 6(c) of
the Plan;


    (b)         This Option may be exercised by the Employee or his legal
representative for a period of one year after the Employee dies or becomes
Disabled, as provided in Section 6(g)(i) of the Plan;


    (c)        This Option lapses upon the termination of employment if the
termination is by the Company or by a subsidiary for Cause or is by the Employee
(other than due to the Employee’s Retirement), as provided in Section 6(g)(ii)
of the Plan;


    (d)         This Option lapses 18 months after the termination of Employee’s
employment with the Company if the termination of employment is due to the
Employee’s Retirement, as provided in Section 6(g)(iii) of the Plan;


    (e)        This Option lapses 90 days after the termination of Employee’s
employment if the termination is for any reason other than Cause, Disability,
death or termination by the Employee (other than for Retirement), as provided in
Section 6(g)(iv) of the Plan; and


    (f)         This Option may be exercised by the designated beneficiaries of
the Employee, as provided in Section 17(c) of the Plan.


6.         Exercise. This Option shall be exercised by notice to the Company,
accompanied by full payment in cash or check (or Shares), as set forth in
Section 6(e) of the Plan. A sample form to be used in exercising this Option is
attached.

7.         Tax Treatment Upon Exercise. Generally, the Employee will recognize
ordinary income upon the exercise of this Option, the tax on which is subject to
withholding. If the Employee is subject to Section 16(b) of the Securities
Exchange Act of 1934, the Employee will not recognize ordinary income until the
expiration of the six-month “short-swing profit” recapture period following
exercise of the Option during which the Employee is prohibited from selling the
Option Shares and retaining any profit, unless the Employee elects within 30
days after the date of the exercise to recognize ordinary income on the date of
exercise. The foregoing statement of tax consequences is intended only as a
generalized statement of current Federal by law (as in existence on the date of
this Agreement) and the Employee should consult his or her tax consultant to
determine the specific tax consequences of his or her exercise of this Option at
the time of such exercise. The Employee shall deliver to the Company any Federal
income tax withholding required by law in connection herewith within 10 days
after recognition of the income from exercise of this Option. If the Employee is
subject to Section 16(b) of the Securities Exchange Act of 1934, he or she shall
notify the Company within 10 days of making any election to recognize ordinary
income on the date of exercise of this Option.

2

--------------------------------------------------------------------------------

8.         Securities Law Restrictions. The Company is under no obligation to
file a registration statement under the Securities Act of 1933 with respect to
the Shares to be received upon exercise of the Option. As provided by Section
16(e) of the Plan, unless a registration statement under the Act has been filed
and remains effective with respect to the Shares, the Company shall require that
the offer and sale of such Shares be exempt from the registration provisions of
the Act. As a condition of such exemption, the Company shall require a
representation and undertaking, in form and substance satisfactory to counsel
for the Company, that the optionee is acquiring the Shares for his own account
for investment and not with a view to the distribution or resale thereof and
shall otherwise require such representations and impose such conditions as shall
establish to the Company’s satisfaction that the offer and sale of the Shares
issuable upon the exercise of the Option will not constitute a violation of the
Act or any similar state act affecting the offer and sale. If the Shares are
issued in an exempt transaction, the Shares shall bear the following restrictive
legend:


  “These shares have not been registered under the Securities Act of 1933. No
transfer of the shares may be affected without an opinion of counsel to the
Company stating that the transfer is exempt from registration under the Act and
any applicable state securities laws or that the transfer of the shares is
covered by an effective registration statement with respect to the shares.”


9.        Restrictions on Transfer. This Option shall not be transferred,
assigned, pledged or hypothecated and shall not be subject to execution,
attachment or similar process. In the event the terms of this paragraph are not
complied with by the Employee, or if the Option is subject to execution,
attachment or similar process, this Option shall immediately become null and
void.

10.        Anti-Dilution Provisions. If prior to expiration of the Option there
shall occur any change in the outstanding Common Stock of the Company by reason
of any stock dividend, stock split, combination or exchange of shares, merger,
consolidation, recapitalization, reorganization, liquidation, subscription
rights offering, or the like, and as often as the same shall occur, then the
kind and number of shares subject to the Option, or the purchase price per share
of Common Stock, or both, shall be adjusted by the Compensation Committee in
such manner as it may deem equitable, the determination of which shall be
binding and conclusive. Failure of the Compensation Committee or Board to
provide for any such adjustment shall be conclusive evidence that no adjustment
is required. The Company shall have the right to engage a firm of independent
certified public accountants, which may be the Company’s regular auditors, to
make any computation provided for in this Section, and a certificate of that
firm showing the required adjustment shall be conclusive and binding.

11.         Acceptance of Provisions. The execution of this Agreement by the
Employee shall constitute the Employee’s acceptance of and agreement to all of
the terms and conditions of the Plan and this Agreement.

3

--------------------------------------------------------------------------------

12.         Notices. All notices and other communications required or permitted
under the Plan and this Agreement shall be in writing and shall be given either
by (i) personal delivery or regular mail, in each case against receipt, or (ii)
first class registered or certified mail, return receipt requested. Any such
communication shall be deemed to have been given (i) on the date of receipt in
the cases referred to in clause (i) of the preceding sentence and (ii) on the
second day after the date of mailing in the cases referred to in clause (ii) of
the preceding sentence. All such communications to the Company shall be
addressed to it, to the attention of its Secretary or Treasurer, at its then
principal office and to the Employee at his last address appearing on the
records of the Company or, in each case, to such other person or address as may
be designated by like notice hereunder.

13.         Miscellaneous. This Agreement and the Plan contain a complete
statement of all the arrangements between the parties with respect to their
subject matter, and this Agreement cannot be changed except by a writing
executed by both parties. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applicable to agreements
made and to be performed exclusively in New Jersey. The headings in this
Agreement are solely for convenience of reference and shall not affect its
meaning or interpretation.


VALLEY NATIONAL BANCORP


By:  
——————————————
    
             
——————————————
(Employee)


4

--------------------------------------------------------------------------------

FORM FOR EXERCISING NONQUALIFIED STOCK OPTION

_________________, 1999

Valley National Bancorp
1455 Valley Road
Wayne, New Jersey 07474
Attn.: Corporate Secretary

Gentlemen:

                 I am (check one)

                 ___ an employee of Valley National Bancorp and/or its
subsidiaries (the “Company”)

                 ___ a former employee of the Company

                 ___ the designated beneficiary of an employee of the Company

and, as such, I am entitled to exercise the option (the “Option”) granted
pursuant to the attached Valley National Bancorp Nonqualified Stock Option
Agreement (the “Agreement”).

                 I wish to exercise the Option to acquire _____ shares of the
Company’s Common Stock (“Shares”) at the exercise price of $________, as set
forth in the Agreement. My total payment of $_______ is enclosed.

                 (Check one to indicate whether you are paying in:)

                 ___ Cash

                 ___ Check made payable to Valley National Bancorp

                 ___ Other shares of the Company's Common Stock (only with
permission of the Company)

                 Also enclosed is a check for $_________, representing the
withholding tax which I must pay to you in connection with the exercise of the
option.

                 If the Shares I acquire hereby have not been registered for
sale under the Securities Act of 1933, as amended (which the Company is under no
obligation to do), I represent to you that I am acquiring the Shares for
investment purposes only and not with a view to distribution and I authorize you
to place an appropriate restrictive legend on the certificates representing the
Shares.

                 Please make a notation on the Agreement to evidence my exercise
of the Option as set forth and return the Agreement (if any Options remain
thereunder), along with a certificate representing the shares, to me at the
address below.





  
——————————————
SIGNATURE    



  
——————————————
(PRINT NAME)    


  
——————————————
    


  
——————————————
(PRINT ADDRESS)    


2